Case: 17-40171      Document: 00514761895         Page: 1    Date Filed: 12/14/2018




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                           United States Court of Appeals
                                                                                    Fifth Circuit

                                                                                  FILED
                                    No. 17-40171                          December 14, 2018
                                  Summary Calendar
                                                                             Lyle W. Cayce
                                                                                  Clerk
RICKY BARNARD JUSTICE,

                                                 Plaintiff-Appellant

v.

LORIE DAVIS, DIRECTOR, TEXAS DEPARTMENT OF CRIMINAL
JUSTICE, CORRECTIONAL INSTITUTIONS DIVISION; WARDEN
HARRIS; CORRECTIONS OFFICER MCKINNEY; CORRECTIONS
OFFICER LEBEAU; CORRECTIONS OFFICER CROFT; CAPTAIN
BOLTON; SERGEANT WATSON; SERGEANT DAMIAN; CORRECTIONS
OFFICER FLACK; REGISTERED NURSE HENRY; UNIVERSITY OF
TEXAS MEDICAL BRANCH GALVESTON; CORRECTIONS OFFICER
GIDEON; CORRECTIONS OFFICER ADAMS; WARDEN HUNTER; MAJOR
DICKENS,

                                                 Defendants-Appellees


                   Appeal from the United States District Court
                        for the Eastern District of Texas
                             USDC No. 9:16-CV-167


Before REAVLEY, JONES, and HIGGINSON, Circuit Judges.
PER CURIAM: *



       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 17-40171    Document: 00514761895     Page: 2   Date Filed: 12/14/2018


                                 No. 17-40171

      On limited remand from this court, the district court granted Ricky
Barnard Justice’s motion under Federal Rule of Civil Procedure 59(e) and
reopened his 42 U.S.C. § 1983 action, which it had dismissed. Because the
judgment of dismissal from which Justice filed his notice of appeal is no longer
in effect, the appeal does not present a live controversy and is moot. See Rocky
v. King, 900 F.2d 864, 867 (5th Cir. 1990).        Accordingly, the appeal is
DISMISSED as MOOT.




                                       2